 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                 CASE NO. 17CR3430 WQH
11                       Plaintiff,            ORDER
         v.
12
     CARSTEN IGOR ROSENOW,
13
                                Defendant.
14 HAYES, Judge:
15        The matters before the Court are the motion to suppress evidence (ECF No. 29)
16 and the motion to dismiss indictment (ECF No. 34) filed by Defendant Carsten Igor
17 Rosenow.
18 Background facts
19        On or about September 19, 2014, Yahoo, Inc. (“Yahoo”) was alerted by
20 Xoom.com (“Xoom”), an on-line money transfer service, that a number of Yahoo
21 accounts were involved in buying and selling child pornography. Zoom indicated to
22 Yahoo that individuals from Zoom had seen child pornography activities on the Yahoo
23 platform. Zoom reported to Yahoo ten email addresses that Zoom personnel believed
24 had been engaged in the sale of child exploitation materials over Yahoo instant
25 messenger.
26        Yahoo E-Crime Investigations Team (ECIT) initiated an investigation of the ten
27 Yahoo accounts identified by Zoom in order to determine whether the accounts were
28 engaged in activity that violated the Yahoo acceptable use policy or needed to be

                                             -1-                              17CR3430 WQH
 1 reported to the National Center for Missing and Exploited Children (“NCMEC’). The
 2 Yahoo investigation was lead by Sean Zadig, a senior manager for the Yahoo ECIT
 3 with supervisory responsibilities over investigations.           Zadig is a former law
 4 enforcement agent.
 5         The Yahoo ECIT conducts investigations involving the abuse of the terms of
 6 service of the Yahoo operating platforms. The Yahoo ECIT investigates activities
 7 prohibited by the Yahoo acceptable use policy and criminal activity on the Yahoo
 8 platform. Yahoo has policies against activities which the company does not want on
 9 Yahoo products, such as harassment, cyber intrusion, and child pornography. Yahoo
10 privacy policies notify users that Yahoo will not share personal information unless
11 “[w]e believe it is necessary to share information in order to investigate, prevent, or take
12 action regarding illegal activities, suspected fraud, situations involving potential threats
13 to the physical safety of any person, violations of Yahoo’s terms of use, or as otherwise
14 required by law.” (ECF No. 49-4 at 3). Yahoo ECIT started with the ten accounts
15 provided by Zoom. Yahoo ECIT looked at user information, contact lists for a
16 particular user, subject lines of emails, snipets of chat conversations, and open source
17 information, including Facebook and public records. Yahoo ECIT did not consult any
18 outside agency or law enforcement agency in the investigation.
19         On October 3, 2014, Yahoo ECIT filed a supplement to an existing CyberTip
20 with the NCMEC containing findings from the initial investigation of the seller and
21 buyer accounts identified by Zoom to be engaged in the sale of child exploitation
22 material. Yahoo ECIT made the initial report in order to provide information to
23 NCMEC as quickly as possible because of the discovery of active child abuse. The
24 report indicated that Yahoo ECIT found approximately 115 Yahoo accounts, operated
25 from the Philippines, which were believed to be selling images, video, and live-
26 streamed child exploitation materials via Yahoo mail and Yahoo messenger. Yahoo
27 reported that the images were reviewed by Yahoo personnel and queued for reporting
28 to NCMEC. Yahoo reported that a number of sellers had child sexual abuse images as

                                                -2-                                 17CR3430 WQH
 1 their Messenger profile picture and the seller accounts appeared to be broadcasting
 2 video on commercial “camgirl” websites. Yahoo reported that Yahoo reviewed the
 3 header metadata and not the mail content on the buyer accounts. Yahoo reported that
 4 based upon the header analysis, some of the buyer accounts appeared to be traveling to
 5 the Philippines. Aside from the information provided by Zoom and open source
 6 information, Yahoo ECIT did not use any information provided by any outside agency
 7 in the October 2014 report.
 8         Following the submission of the October CyberTip to NCMEC, Yahoo ECIT
 9 contacted the Federal Bureau of Investigation (FBI), and the Department of Homeland
10 Security (DHS) to notify these agencies that there was a supplement for their review at
11 NCMEC. Zadig testified that Yahoo wanted to be sure that law enforcement was aware
12 of their investigation. Zadig testified that the investigation had determined that children
13 were being actively exploited and that some users were traveling to abuse children.
14 Zadig testified that there are hundreds or even thousands of Cybertips reported per
15 month and that Yahoo wanted to be sure that law enforcement knew that there were
16 children in danger and would prioritize the Yahoo report.
17         On October 6, 2014, representatives of Yahoo met with representatives of
18 NCMEC, the FBI, and Homeland Security Investigations (HSI) in Alexandria, Virginia
19 to discuss the initiation of the Yahoo investigation, provide an overview of the Yahoo
20 investigation, and advise law enforcement of the Yahoo process for legal service.
21         In November 2014, the Yahoo ECIT began a second investigation into potential
22 buyers and sellers of child exploitation materials beyond the accounts identified in the
23 initial investigation. Zadig testified that the initial referral in October 2014 contained
24 a small number of individuals directly linked to the ten accounts identified by Zoom.
25 Zadig testified that Yahoo was concerned that there was more activity on the platform
26 and potentially more children in danger. Zadig testified that Yahoo ECIT undertook a
27 second investigation without any direction from the NCMEC or law enforcement in
28 order to go out a few more levels from the initial set of buyers and sellers. The second

                                               -3-                                 17CR3430 WQH
 1 investigation started with the buyers from the first investigation linked to additional
 2 sellers through the same investigatory methods.
 3         Yahoo ECIT used open source information associated with the Yahoo accounts
 4 under investigation, including searching public sex offender registries and Facebook.
 5 In the second investigation, the Yahoo ECIT identified casandrarophilipps@yahoo.com
 6 as a seller account associated either by email address or SMS number to other seller
 7 accounts containing child abuse imagery, and europe_120@yahoo.com as a potential
 8 traveler to the Philippines for the purpose of child abuse based upon chat snippets.
 9         On December 5, 2014, Yahoo ECIT sent a supplemental report to NCMEC,
10 which outlined the results of the second investigation. Yahoo ECIT reported that it had
11 observed 267 accounts, operated by at least 45 individuals, which appear to be selling
12 child exploitation material. Yahoo indicated that the buyer list included 347 accounts
13 which appeared to be purchasing images, video, or live streams from the seller accounts.
14 Yahoo ECIT reported that 81 of the 347 buyer accounts appeared to be travelers who
15 may be visiting the Philippines to abuse children. The buyer section of the report
16 included information relating to email account europe_120@yahoo.com and included
17 the name “Carsten Rosenow.” Id. at 8. Yahoo provided a large batch of information to
18 NCMEC, including subscriber and IP login information for the buyer accounts. Yahoo
19 provided subscriber information for the email addresses europe_120@yahoo.com and
20 crosenow@rocketmail.com. Yahoo identified these accounts as potential buyers
21 traveling to the Philippines from contacts with a Philippines based seller and chat
22 snippets.
23         No outside agency provided any information included in the Yahoo December
24 2014 report, and Yahoo did not consult any agency during the investigation. Yahoo
25 ECIT notified the FBI and HSI that there was additional information for their review
26 for the same reasons that Yahoo notified law enforcement agencies of the October 2014
27 report.
28         On December 16, 2014, Yahoo ECIT personnel attended a second meeting with

                                              -4-                               17CR3430 WQH
 1 NCMEC, the FBI, and HSI in Alexandria, Virginia.
 2         After receiving the information from Yahoo, FBI Major Crimes Coordination
 3 Unit (MCCU), and HSI Cyber Crimes Center Child Exploitation Investigations Unit in
 4 Washington, D.C. began conducting a joint investigation into child exploitation
 5 involving hundreds of users of Yahoo services purchasing child exploitation materials.
 6 Agent Yenesky of the FBI testified that the overall investigation, referred to as
 7 “Operation Swift Traveler” or “Philippines Webcam,” included a number of different
 8 individuals. Agent Yenesky testified that the overall investigation originated with the
 9 Yahoo reports through NCMEC. Agent Yenesky testified that law enforcement had no
10 role in directing or participating in the Yahoo investigation. Agent Yenesky testified
11 that he spoke to Zadig at Yahoo from time to time and that Zadig would contact him
12 directly in order to make sure that Agent Yenesky was aware of information Yahoo was
13 providing to NCMEC. Agent Yenesky testified that his investigation was separate from
14 the Yahoo investigation, and that the meetings with Yahoo were necessary to review the
15 large amounts of information as efficiently as possible. Agent Yenesky testified that
16 the overall investigators would contact the particular appropriate field offices to
17 investigate as the subjects of the investigation were identified.
18         Law enforcement served preservation requests on Yahoo accounts in October
19 2014, December 2014, and June 2015. Law enforcement collected wire transfer
20 information from Western Union, Xoom, and Paypal pursuant to criminal summons
21 issued by HSI for money transaction records associated with the seller accounts
22 identified by Yahoo. This information included three transactions in which the email
23 address crosenow@rocketmail.com transferred ten dollars to one of seller accounts
24 identified by Yahoo. The shipping address listed was for Rosenow at a residential
25 address in San Diego, California.
26         On February 19, 2015, FBI MCCU advised agents in the San Diego Division and
27 the Chicago Division of the joint investigation and identified Carsten Rosenow as a
28 potential suspect residing in the San Diego area. FBI MCCU summarized the

                                              -5-                              17CR3430 WQH
 1 information received regarding europe_120@yahoo.com and provided copies of the
 2 October and December 2014 NCMEC reports from Yahoo, copies of the HSI summons
 3 to    PayPal,   records   checks,   and    Cybertip   information   related     to    the
 4 europe_120@yahoo.com account.
 5        During 2015, government investigators placed travel alerts in the U.S. Customs
 6 and Border Patrol TECS system regarding Rosenow. Defendant was detained at the
 7 border several times and secondary searches yielded no evidence of wrongdoing.
 8        In October 2015, the FBI executed federal search warrants on additional Yahoo
 9 account holders for the casandraroyphilipps@yahoo.com account. Yahoo returned
10 records pursuant to the search warrants.     On November 3, 2015, the FBI MCCU
11 provided agents in San Diego FBI with the Yahoo records obtained through the search
12 warrant for casandraroyphilipps@yahoo.com.
13        Emails in the record show that Zadig remained the point of contact for Yahoo
14 with law enforcement throughout the investigation. Yahoo ECIT and Zadig continued
15 to investigate and enforce user safety on the Yahoo platform. Zadig received calls and
16 emails from local law enforcement agents who received leads generated from the
17 broader investigation. Zadig answered questions about the information provided by
18 Yahoo in the Cybertips and provided information on how to serve Yahoo with legal
19 process. Yahoo ECIT assured that law enforcement complied with the Electronic
20 Communications Act in order to protect the privacy of its users. Zadig did not receive
21 any requests from law enforcement to retrieve information from particular Yahoo
22 accounts without proper legal service and did not provide any information to law
23 enforcement from particular Yahoo accounts without proper legal service.
24        After the December 2014 NCMEC report made by Yahoo, the Yahoo ECIT was
25 advised by law enforcement that a U.S. based buyer included in the December 2014
26 report had been arrested in Texas. News regarding that arrest led Yahoo ECIT to
27 further scrutinize the buyer’s activity on Yahoo which revealed additional, previously
28 unknown sellers in the Philippines who had been in contact with that buyer. A third

                                             -6-                                 17CR3430 WQH
 1 investigation was opened by ECIT regarding new sellers and any buyers connected to
 2 those sellers. As a part of the third investigation, the europe_120@yahoo.com account
 3 was found to be in contact with some of the new sellers. While reviewing that activity,
 4 a series of chats from October and November 2015 were located in which the owner of
 5 the europe_120@yahoo.com account described upcoming travel plans to the Philippines
 6 and the abuse of children.
 7         On December 2, 2015, ECIT filed NCMEC Cyber Tip Report #7431977 to report
 8 Yahoo Messenger chats related to europe_120@yahoo.com. (ECF No. 49-8). NCMEC
 9 processed the CyberTip on December 23, 2015 and forwarded the information to the
10 FBI that same day.        Portions of the content of messages sent between the
11 europe_120@yahoo.com account and other Yahoo user screen names were later
12 included in sealed search warrant affidavits for Defendant Rosenow’s person, baggage
13 and residence.
14         On January 21, 2016, at the completion of the third investigation, Yahoo ECIT
15 sent another supplemental report to NCMEC.
16         In January 2017, Agent Cashman of the FBI San Diego, working investigations
17 involving sexual exploitation of children, was assigned to work on the investigation
18 involving Carsten Rosenow. During the investigation, Agent Cashman reviewed the
19 NCMEC Cybertip from Yahoo for December 2014 and January 2016.
20         Based on information received from NCMEC via Yahoo, Agent Cashman began
21 investigating whether Rosenow was involved in the abuse of children in the Philippines.
22 While viewing public information on a Carlos Senta Facebook account, Agent Cashman
23 concluded that Rosenow had two accounts on Facebook, including the Carlos Senta
24 account in which Rosenow spoke primarily to Filipino girls.
25         On January 4, 2017, Agent Cashman sent a preservation request to Facebook, Inc.
26 for Account #100000403405520, which was associated with the moniker “Carlos
27 Senta” and had previously been associated with the moniker “Carl Europe”. The
28 preservation request was submitted via Facebook’s Law Enforcement Online Request

                                             -7-                                17CR3430 WQH
 1 System (LEORS), and indicated that the request related to a child exploitation matter.
 2 When submitting legal process through LEORS, law enforcement must provide the type
 3 of legal process, the nature of the case, the signature date, the due date, and the relevant
 4 accounts.
 5         Facebook acknowledged receipt of the preservation request via automatically
 6 generated email on the same day and preserved the account for 90 days. The
 7 acknowledgment from Facebook did not indicate that Facebook would search the
 8 account.
 9         On January 9, 2017, Agent Cashman emailed a request to NCMEC asking for any
10 information available regarding the Defendant. The email stated in part “FBI San Diego
11 attempted to get a search warrant for ROSENOW’s Yahoo account but the U.S.
12 Attorney’s office declined our request and stated we needed additional updated
13 information.” (ECF No. 29-11at 2).
14         On March 17, 2017, Agent Cashman served an administrative subpoena on
15 Facebook for the Carols Senta account which stated “THIS IS A CHILD
16 EXPLOITATION MATTER” and requested that Facebook not disclose the existence
17 of the subpoena. The administrative subpoena sought basic subscriber information and
18 IP log-in information. No content information was requested from the account and no
19 request was made to Facebook to search the account. (ECF No. 29-12 at 5).
20         On April 10, 2017, Facebook Law Enforcement Response Team (LERT) made
21 data responsive to the administrative subpoena available for download. No content
22 information was received.
23         In April 17, 2017, Facebook LERT conducted a limited review of the Carlos
24 Senta account and flagged the account for further review by the Community Operations
25 team as possibly containing material constituting sexual exploitation of minors in
26 violation of Facebook’s Community Standards. Facebook Community Standards state
27 “[w]e do not allow content that sexually exploits or endangers children. When we
28 become aware of apparent child exploitation, we report it to [NCMEC], in compliance

                                               -8-                                  17CR3430 WQH
 1 with applicable law.” (ECF No. 49-4 at 2). In reviewing legal process submitted via
 2 LEORS, Facebook LERT conducts a limited review of the account for violating
 3 material when the nature of the case selected by law enforcement indicates that conduct
 4 could be occurring on the platform in violation of Facebook Community Standards.
 5        On April 27, 2017, the Community Operations team conducted a more thorough
 6 review and disabled the account for violation of Facebook’s Community Standards.
 7        On April 28 and May 1, 2017, the Community Operations team reported potential
 8 child sexual exploitation related to the Carlos Senta account to NCMEC. The first
 9 report (Cybertip report #207111118) identified three images that appeared to depict
10 sexual exploitation of a minor, and the second report included additional facts and
11 reported the discovery of evidence of possible child exploitation.
12         NCMEC passed the information from the Facebook Cybertip to the FBI. Agent
13 Cashman subsequently reviewed the FBI report with chats. The report contained
14 additional information which lead FBI San Diego to believe that both of the reported
15 Facebook accounts and the Yahoo accounts europe_120@yahoo.com                        and
16 crosenow@rocketmail.com were used by Defendant Rosenow.
17        On May 4, 2017, Facebook LERT received another preservation request from the
18 FBI for carlos.senta account through LEORS, which triggered the automatic
19 preservation of the account for 90 days.
20        On June 5, 2017, LERT received a subpoena from the FBI for the
21 carsten.rosenow account, which indicated that the nature of the case was “Child Safety
22 (Potential Harm).”
23        On June 12, 2017, LERT made data responsive to the subpoena available for
24 download. On the same day, LERT conducted a limited review of the carsten.rosenow
25 account for violating conduct and indicated that no violating content was located.
26        In June 2017 the F.B.I. requested search warrants from a magistrate judge for
27 Rosenow’s luggage and his home, including searches of his digital devices. The
28 requests were supported by an affidavit of FBI Agent Dingle. In the affidavit, Agent

                                              -9-                              17CR3430 WQH
 1 Dingle stated that the facts set forth were based on his personal knowledge, knowledge
 2 obtained from other individuals during his participation in the investigation, including
 3 other law enforcement officers, review of documents and computer records related to
 4 this investigation, communication with others who have personal knowledge of the
 5 events and circumstances described herein, and information gained through training and
 6 experience. Agent Dingle explained that the investigation led him to believe that
 7 Rosenow had traveled to the Philippines on multiple occasions over the course of
 8 several years for the purpose of engaging in criminal sexual activity, illicit sexual
 9 conduct with minors, and the production and distribution and possession of images of
10 minors engaged in sexually explicit conduct. Agent Dingle informed the Magistrate
11 Judge that the investigation began when Yahoo identified Yahoo accounts, operating
12 from the Philippines, selling pictures, videos and live-streamed images of sexual abuse
13 on Yahoo Mail and Yahoo Messenger. Agent Dingle informed the Magistrate Judge
14 that Yahoo identified one specific seller account, and that Yahoo found accounts
15 purchasing the images from this seller account, including the user of the email account
16 europe_120@yahoo.com. After detailing chat messages sent between the seller and the
17 user of the email account europe_120@yahoo.com, Agent Dingle detailed information
18 linking the user to Rosenow. The Magistrate Judge authorized the warrants.
19         On June 21, 2017, Rosenow arrived at the San Diego airport on a flight from San
20 Francisco. Federal search warrants were executed on Defendant’s person, baggage and
21 residence and items of digital evidence were seized, including digital image and video
22 files. Rosenow was arrested and placed into federal custody.
23         On July 14, 2017, FBI San Diego obtained a federal search warrant for the Carlos
24 Senta Facebook account.
25         On July 19, 2017, a one-count information was filed charging Defendant
26 Rosenow with one count of travel with intent to engage in illicit sexual conduct, in
27 violation of 18 U.S.C. § 2423(b).
28         On October 19, 2017, a three count indictment was filed against Defendant

                                             - 10 -                             17CR3430 WQH
 1 charging one count of attempted sexual exploitation of a child in violation of 18 U.S.C.
 2 § 2251(c); one count of travel with intent to engage in illicit sexual conduct, in violation
 3 of 18 U.S.C. § 2423(b); and one count of possession of images of minors engaged in
 4 sexually explicit conduct, in violation of 18 U.S.C. § 2252(a)(4)(B) and (b)(2).
 5         On March 19, 2018, Defendant moved the Court to suppress evidence.
 6 Defendant contends that all of the evidence against him “is the result of warrantless
 7 searches of his private communications — searches that were ‘government action’ on
 8 these facts.” (ECF No. 29-1 at 9). Defendant moves the Court to suppress “all evidence
 9 described herein.” Id. at 45.
10         On April 27, 2018, Plaintiff United States filed an opposition to the suppression
11 of any evidence on the grounds that searches conducted by Yahoo and Facebook were
12 private action not subject to Fourth Amendment constraints. Plaintiff United States
13 asserts that Yahoo, Facebook, and law enforcement acted in conformance with all
14 applicable laws. Plaintiff United States contends that there are no grounds to suppress
15 any evidence.
16         On July 27, 2018 and August 8, 2018, the Court held an evidentiary hearing with
17 testimony from Yahoo and Facebook personnel as well as law enforcement agents
18 involved in the investigation.
19 Motion to suppress evidence
20 Yahoo investigation
21         Defendant asserts that the Government violated his Fourth Amendment rights by
22 repeatedly accepting private communications from Yahoo in violation of law.
23 Defendant asserts that the Cybertips to NCMEC from Yahoo went far beyond child
24 pornography and were not authorized by 18 U.S.C. §2258A. Defendant contends that
25 information relating to travel for purposes of illicit sexual conduct is outside the scope
26 of the statute authorizing Yahoo to disclose information to NCMEC. Defendant asserts
27 that the interaction of NCMEC with the electronic service providers instigated the
28 searches by Yahoo personnel, and Yahoo personnel acted as government agents

                                               - 11 -                               17CR3430 WQH
 1 investigating the materials on the Yahoo platform.
 2         Plaintiff United States contends that any search by Yahoo personnel on the
 3 Yahoo platform was private action not subject to Fourth Amendment constraints.
 4 Plaintiff United States asserts that Yahoo was alerted to a complaint about Defendant’s
 5 account by a non-law enforcement source before law enforcement became involved.
 6 Plaintiff United States asserts that Yahoo was not acting on behalf of the Government
 7 when ECIT personnel investigated the activities of their users on Yahoo servers.
 8 Plaintiff United States asserts that Yahoo was acting on behalf of its business interest.
 9 Plaintiff United States asserts that there is no evidence that the Government knew of or
10 acquiesced in the Yahoo investigations while they were occurring. Plaintiff United
11 States contends that the communications received by NCMEC from Yahoo complied
12 with existing statutes and legal precedent.
13         In Carpenter v. United States, the United States Supreme Court stated,
14         The Fourth Amendment protects “[t]he right of the people to be secure in
           their persons, houses, papers, and effects, against unreasonable searches
15         and seizures.” The “basic purpose of this Amendment,” our cases have
           recognized, “is to safeguard the privacy and security of individuals against
16         arbitrary invasions by governmental officials.” Camara v. Municipal
           Court of City and County of San Francisco, 387 U.S. 523, 528, 87 S.Ct.
17         1727, 18 L.Ed.2d 930 (1967). . . .
18 138 S.Ct. 2206, 2213 (2018). The United States Supreme Court “has consistently
19 construed [Fourth Amendment] protection as proscribing only government action; it is
20 wholly inapplicable ‘to search or seizure, even an unreasonable one, effected by a
21 private individual not acting as an agent of the Government or with participation or
22 knowledge of any governmental official.’” United States v. Jacobsen, 466 U.S. 109, 113
23 (1984) (quoting Walter v. United States, 447 U.S. 649, 662 (1980) (Blackmun, J.,
24 dissenting)); see United States v. Al Nasser, 555 F.3d 722, 725 (9th Cir. 2009) (“The
25 Fourth Amendment protects people from unreasonable ‘seizures,’ and the Supreme
26 Court ‘has consistently construed this protection as proscribing only government
27 action.’”) (quoting Jacobsen, 466 U.S. at 113.). However, the Fourth Amendment does
28 prohibit unreasonable intrusions by private individuals who are acting as government

                                              - 12 -                               17CR3430 WQH
 1 instruments or agents. See Coolidge v. New Hampshire, 403 U.S. 443, 487 (1971);
 2 United States v. Walther, 652 F.2d 788, 792-93 (9th Cir.1981).
 3         The defendant has the burden of showing government action. United States v.
 4 Gumerlock, 590 F.2d 794 (9th Cir. 1979) (en banc), cert. denied, 441 U.S. 948 (1979).
 5 In United States v. Reed, 15 F.3d 928 (9th Cir. 1994), the Court of Appeals stated,
 6         The general principles for determining whether a private individual is
           acting as a governmental instrument or agent for Fourth Amendment
 7         purposes have been synthesized into a two part test. United States v.
           Miller, 688 F.2d 652, 657 (9th Cir.1982). According to this test, we must
 8         inquire:
 9                (1) whether the government knew of and acquiesced in the
                  intrusive conduct; and (2) whether the party performing the
10                search intended to assist law enforcement efforts or further
                  his own ends.
11
     Id. at 931. (quoting Miller, 688 F.2d at 657).
12
           In this case, the evidence at the evidentiary hearing established conclusively that
13
     Yahoo, an electronic service provider, was alerted to information about certain accounts
14
     involved in buying and selling child pornography by another internet service provider,
15
     Xoom. Yahoo ECIT initiated an investigation in October of 2014 based solely upon
16
     the information provided by Zoom. Yahoo ECIT discovered buyer and seller accounts
17
     on the Yahoo platform with child sexual images. Yahoo ECIT concluded that their
18
     investigators had discovered active child abuse and expeditiously reported to NCMEC
19
     as required by law. Law enforcement was not involved in any way until after this
20
     investigation was completed and the October 2014 report was sent to NCMEC.
21
           After meeting with law enforcement to review the October 2014 report, Yahoo
22
     ECIT began a second investigation. Yahoo ECIT remained concerned that there was
23
     more activity on their platform that violated the Yahoo terms of service, and
24
     investigated additional suspected buyers and sellers of child exploitation materials.
25
     There is no evidence in the record that law enforcement was involved in any way with
26
     the decision by Yahoo ECIT to undertake a second investigation or that law
27
     enforcement was involved in or participated in the second investigation by Yahoo
28
     ECIT. After identifying additional buyers and sellers, Yahoo filed a second Cybertip

                                              - 13 -                               17CR3430 WQH
 1 with NCMEC in December 2014 and again met with law enforcement.
 2         After the second report, law enforcement undertook an investigation. There is no
 3 evidence that law enforcement sought or received any assistance from Yahoo personnel
 4 in conducting this investigation outside of legal process. During the investigation,
 5 Zadig remained in communication with FBI Agent Zelensky receiving information from
 6 the FBI when available to the public. After learning of an arrest in Texas of a Yahoo
 7 user included in the December 2014 Cybertip, Yahoo ECIT began a third investigation
 8 into users of its platform. There is no evidence in the record that law enforcement was
 9 involved with the decision by Yahoo ECIT to undertake a third investigation or that law
10 enforcement was involved in or participated in third investigation by Yahoo ECIT. The
11 evidence in the record shows that Yahoo ECIT acted on behalf of Yahoo. Yahoo took
12 no direction from law enforcement and law enforcement had no involvement in any
13 Yahoo investigation.
14         Yahoo ECIT conducted its investigations involving the activity on Yahoo
15 platforms in order to determine whether users were violating the Terms of Service and
16 Community Guidelines. Yahoo has a business interest in enforcing its terms of service
17 and ensuring that its products are free of illegal conduct, in particular, child sexual
18 abuse material. The evidence in the record shows that Yahoo ECIT was acting to
19 enforce the Yahoo terms of service and to ensure that Yahoo products were free of
20 illegal content. Yahoo ECIT was acting in compliance with internal policies, business
21 interests, and all existing laws. The Court concludes that Yahoo ECIT acted in a private
22 capacity not subject to Fourth Amendment constraints. See Jacobsen, 466 U.S. at 115
23 (concluding that the Fourth Amendment does not protect against “invasions . . .
24 occasioned by private action.”).
25         The Stored Communications Act, 18 U.S.C. § 2701 et al., generally prohibits
26 remote computing services from disclosing records, information, and contents of
27 accounts, except under certain circumstances. 18 U.S.C. §2702(a). 18 U.S.C. §2702(b)
28 provides in part:

                                             - 14 -                             17CR3430 WQH
 1         (b) Exceptions for disclosure of communications.-- A provider described
           in subsection (a) may divulge the contents of a communication--
 2
           (5) as may be necessarily incident to the rendition of the service or to
 3         protect the rights or property of the provider of that service;
 4         (6) to the National Center for Missing and Exploited Children, in
           connection with a report submitted thereto under section 2258A;. . .
 5
           (8) to a governmental entity, if the provider, in good faith, believes that an
 6         emergency involving danger of death or serious physical injury to any
           person requires disclosure without delay of communications relating to the
 7         emergency[.]
 8 § 2702(b). In this case, Yahoo ECIT discovered material on the Yahoo platform
 9 indicating that sellers and buyers, including Defendant, were suspected of using the
10 Yahoo messenger to seek commercial sex with minors and to exchange sexual images
11 of minors. Yahoo personnel reasonably concluded that facts and circumstances existed
12 to support suspected child abuse involving the sellers of images, videos, and live-
13 streams located in the Philippines in violation of section 2252.
14         The investigation of Yahoo ECIT pursuant to legitimate business purposes lead
15 Yahoo to a duty to report under 18 U.S.C. § 2258A, which provides in part:
16         a) Duty to report.--
           (1) In general.--Whoever, while engaged in providing an electronic
17         communication service or a remote computing service to the public
           through a facility or means of interstate or foreign commerce, obtains
18         actual knowledge of any facts or circumstances described in paragraph (2)
           shall, as soon as reasonably possible–
19         (A) provide to the CyberTipline of the National Center for Missing and
           Exploited Children, or any successor to the CyberTipline operated by such
20         center, the mailing address, telephone number, facsimile number,
           electronic mail address of, and individual point of contact for, such
21         electronic communication service provider or remote computing service
           provider; and
22         (B) make a report of such facts or circumstances to the CyberTipline, or
           any successor to the CyberTipline operated by such center.
23         (2) Facts or circumstances.--The facts or circumstances described in this
           paragraph are any facts or circumstances from which there is an apparent
24         violation of--
           (A) section 2251, 2251A, 2252, 2252A, 2252B, or 2260 that involves
25         child pornography; or . . .
           (b) Contents of report.--To the extent the information is within the custody
26         or control of an electronic communication service provider or a remote
           computing service provider, the facts and circumstances included in each
27         report under subsection (a)(1) may include the following information:
           (1) Information about the involved individual.--Information relating to the
28         identity of any individual who appears to have violated a Federal law
           described in subsection (a)(2), which may, to the extent reasonably

                                               - 15 -                                17CR3430 WQH
 1         practicable, include the electronic mail address, Internet Protocol address,
           uniform resource locator, or any other identifying information, including
 2         self-reported identifying information.
 3 § 2258A. Compliance with this duty to report did not convert Yahoo ECIT into a
 4 government actor subject to Fourth Amendment warrant requirements.                 Yahoo
 5 personnel investigated the use of its business platform as a private actor in furtherance
 6 of its business interest in excluding users of its service perpetrating child abuse and
 7 child exploitation. Compliance with the reporting requirements of § 2258A, standing
 8 alone, did not transform Yahoo, an internet service provider, into a government agent.
 9 See United States v. Stevenson, 727 F.3d 826, 830 (8th Cir. 2013) (“A reporting
10 requirement, standing alone, does not transform an Internet service provider into a
11 government agent whenever it chooses to scan files sent on its network for child
12 pornography.”); United States v. Cameron, 699 F.3d 621, 638 (1st Cir. 2012) (“[T]he
13 statute did not impose any obligation to search for child pornography, merely an
14 obligation to report child pornography of which Yahoo! became aware.”); United States
15 v. Richardson, 607 F.3d 357, 367 (4th Cir. 2010) (“We conclude that the statutory
16 provision pursuant to which AOL reported Richardson’s activities did not effectively
17 convert AOL into an agent of the Government for Fourth Amendment purposes.”).
18         Unlike the regulatory scheme in Skinner v. Railway Labor Executives’
19 Association, 489 U.S. 602 (1989), the actions taken by Yahoo were the result of private
20 initiatives. In Skinner, the Supreme Court considered whether the regulatory scheme
21 imposed by the Federal Railroad Administration for mandatory and permissive drug
22 testing by private railroads implicated the Fourth Amendment. Because the regulations
23 mandated the means, methods and procedures for testing, the Court concluded that “[a]
24 railroad that complied with the provision of Subpart C of the regulations does so by
25 compulsion of sovereign authority, and the lawfulness of its acts is controlled by the
26 Fourth Amendment.” Id. at 614. In this case, the government played no role in
27 instigating or participating in Yahoo’s investigation. Section 2258A imposed no duty
28 on Yahoo to monitor its platform for child exploitation materials. The duty imposed to

                                              - 16 -                               17CR3430 WQH
 1 report when facts and circumstances of apparent violations of child pornography laws
 2 are found does not transform Yahoo’s investigation into government action.
 3 Preservation Requests
 4         Defendant asserts that the Government committed unconstitutional searches and
 5 seizures of his private communications by issuing preservation requests to third-parties
 6 pursuant to 18 U.S.C. § 2703(f). Defendant contends that the Government unlawfully
 7 seized and held his private communications through preservation and subpoena
 8 requests. Defendant asserts that this seizure of his private communications was subject
 9 to the warrant requirement of the Fourth Amendment based upon the recent decision of
10 the United States Supreme Court in United States v. Carpenter.
11         Plaintiff United States contends that preservation requests issued by the
12 Government pursuant to Section 2703(f) are not seizures under the Fourth Amendment.
13 Plaintiff United States asserts that the preservation of Defendants’ accounts under §
14 2703(f) is not a meaningful interference with Defendant’s possessory interests in his
15 account. Plaintiff United States asserts that Defendant was free to continue to use his
16 account and only prevented by the preservation request from manipulating the copy
17 made by the service provider.         Plaintiff United States asserts that the Fourth
18 Amendment does not require probable cause for this minimal intrusion authorized by
19 Congress in Section 2703(f).
20         The record in this case shows that law enforcement sought the preservation of
21 Defendant’s Yahoo and Facebook accounts in compliance with 18 USC § 2703(f)which
22 provides
23         Requirement to preserve evidence.--(1) In general.--A provider of wire or
           electronic communication services or a remote computing service, upon
24         the request of a governmental entity, shall take all necessary steps to
           preserve records and other evidence in its possession pending the issuance
25         of a court order or other process.
           (2) Period of retention.--Records referred to in paragraph (1) shall be
26         retained for a period of 90 days, which shall be extended for an additional
           90-day period upon a renewed request by the governmental entity.
27
28

                                              - 17 -                              17CR3430 WQH
 1 § 2703(f).1
 2         In Carpenter, prosecutors applied for court orders under the Stored
 3 Communications Act, 18 U.S.C. § 2703(d), to obtain cell phone records for Carpenter
 4 and several other suspects in a robbery investigation. 138 S.Ct. at 2206. Carpenter was
 5 charged with six counts of robbery and moved to suppress the cell-site records provided
 6 by the wireless carriers. Carpenter argued that the government’s seizure of the records
 7 violated the Fourth Amendment because the records had been obtained without a
 8 warrant supported by probable cause. The Court of Appeals held that Carpenter lacked
 9 a reasonable expectation of privacy in the location information collected by the FBI
10 “because he had shared that information with his wireless carriers.” Id. at 2214. The
11 Court of Appeals concluded that the resulting business records were not entitled to
12 Fourth Amendment protection.
13         The Supreme Court concluded that the location information obtained from the
14 “[g]overnment’s acquisition of the cell-site records was a search within the meaning of
15 the Fourth Amendment.” Id. at 2220. The Supreme Court stated, “while the third-party
16 doctrine applies to telephone numbers and bank records, it is not clear whether its logic
17 extends to the qualitatively different category of cell-site records.” Id. at 2216-17. The
18 Supreme Court found that the collection of Carpenter’s cell phone location information
19 was an “entirely different species of business records — something that implicates basic
20 Fourth Amendment concerns about arbitrary government power much more directly
21 than corporate tax or payroll ledgers.” Id. at 2222. The Supreme Court concluded that
22 the protections of the Fourth Amendment “should extend to a detailed log of a person’s
23 movements over several years.” Id. The Supreme Court went on to state, “[t]his is
24 certainly not to say that all orders compelling the production of documents will require
25 a showing of probable cause. The Government will be able to use subpoenas to acquire
26 records in the overwhelming majority of investigations. We hold only that a warrant is
27 required in the rare case where the suspect has a legitimate privacy interest in records
28
           1
               See also 18 U.S.C. § 2258A(h) Preservation.
                                              - 18 -                              17CR3430 WQH
 1 held by a third party.” Id.       “A ‘seizure’ of property occurs when there is some
 2 meaningful interference with an individual’s possessory interest in the property.”
 3 Jacobsen, 466 U.S. at 113. A preservation request pursuant to Section 2703(f) notifies
 4 the online provider to “take all necessary steps to preserve records” of an account for
 5 90 days. 18 U.S.C. § 2703(f). The preservation requests in this case did not interfere
 6 with the Defendant’s use of his accounts and did not entitle the Government to obtain
 7 any information without further legal process. Law enforcement may, generally, seize
 8 items without warrant when the items are found under circumstances where the risk of
 9 destruction of the evidence before a warrant may be obtained outweighs the interest in
10 possession. See United States v. Place, 462 U.S. 696, 701-02 (1983). The statutory
11 authorization to preserve a wire or electronic communications account held by a third-
12 party online provider recognizes that the information is easily and readily destroyed and
13 allows its preservation for a short period in order to allow law enforcement to seek
14 further legal process. The Court concludes that the preservation requests in this case
15 did not amount to an intrusion subject to Fourth Amendment requirements.
16         However, “subpoenas trigger Fourth Amendment concerns and may be
17 challenged under Fourth Amendment grounds.”             See Grand Jury Subpoena v.
18 Kitzhaber, 828 F.3d 1083, 1088 n.1 (9th Cir. 2016); see also Carpenter, (“[T]his Court
19 has never held that the Government may subpoena third parties for records in which the
20 suspect as a reasonable expectation of privacy.”). The Stored Communication Act,
21 §2703(c), provides in part that
22         “A government entity may require a provider of electronic communication
           service or remote computing service to disclose a record or other
23         information pertaining to a subscriber to or customer of such service (not
           including the contents of communications) only when the governmental
24         entity – (B) obtains a court order for such disclosure under subsection (d)
           of this section;
25         ...
           (d) Requirements for court order.--A court order for disclosure under
26         subsection (b) or (c) may be issued by any court that is a court of
           competent jurisdiction and shall issue only if the governmental entity
27         offers specific and articulable facts showing that there are reasonable
           grounds to believe that the contents of a wire or electronic communication,
28         or the records or other information sought, are relevant and material to an
           ongoing criminal investigation. In the case of a State governmental

                                              - 19 -                              17CR3430 WQH
 1         authority, such a court order shall not issue if prohibited by the law of such
           State. A court issuing an order pursuant to this section, on a motion made
 2         promptly by the service provider, may quash or modify such order, if the
           information or records requested are unusually voluminous in nature or
 3         compliance with such order otherwise would cause an undue burden on
           such provider.
 4
     18 U.S.C. § 2703(c)(d).
 5
           The United States Supreme Court has “consistently held that a person has no
 6
     legitimate expectation of privacy in information he voluntarily turns over to third
 7
     parties.” Smith v. Maryland, 442 U.S. 735 (1979) (pen register for phone numbers from
 8
     the phone company do not acquire the contents of communications and are not subject
 9
     to Fourth Amendment warrant requirements); see also United States v. Miller, 425 U.S.
10
     435 (1976) ( subpoena for bank records not search because bank records were not
11
     respondent’s private papers); United States v. Forrester, 512 F.3d 500, 510 (9th Cir.
12
     2008) (warrantless government surveillance of email to/from addresses and IP addresses
13
     do not constitute search because defendant voluntarily turned over the information in
14
     order to direct the third party server).
15
           In this case, the Government received subscriber information and IP log-in
16
     information from Yahoo and Facebook2 pursuant to §2703 administrative subpoenas.
17
     This information disclosed by third-parties Yahoo and Facebook did not reveal any
18
     contents of the account pursuant to the administrative subpoenas. The Court concludes
19
     that Defendant had no reasonable expectation of privacy in the subscriber information
20
     and the IP log-in information Defendant voluntarily provided to the online service
21
     providers in order to establish and maintain his account. The Court concludes that
22
     Defendant did not have a legitimate expectation of privacy in the information provided
23
     pursuant to the administrative subpoenas. Unlike the location information in Carpenter,
24
     the information requested by the subpoenas is not subject to reasonable expectation of
25
     privacy and not a search within the meaning of the Fourth Amendment.
26
27
           2
           Subpoena requested the “name associated with [the carlos.senta account], length
28 of service, credit card information, email address, and recent login/logout IP addresses,
   if available.” (ECF No. 29-12 at 5).
                                                - 20 -                               17CR3430 WQH
 1 Facebook investigation
 2         Defendant contends that the Facebook personnel acted as government agents
 3 when they investigated his account and reported to NCMEC. Defendant asserts that
 4 Facebook acted because of the preservation requests and subpoenas by the law
 5 enforcement. Defendant asserts that every time Facebook investigates an account after
 6 receiving a “child exploitation” preservation request or subpoena, Facebook is acting
 7 on behalf of law enforcement. Defendant asserts that the search by Facebook, instigated
 8 by law enforcement, led directly to the compelled disclosure of evidence under Section
 9 2258A. Defendant contends that “a Carpenter search and seizure” resulted “on these
10 facts.” (ECF No. 76 at 31).
11         Plaintiff United States contends that law enforcement did not request that
12 Facebook conduct any search or initiate any internal investigations into the Defendant’s
13 accounts. Plaintiff United States asserts that Facebook conducted its review of
14 Defendant’s account in compliance with its own internal policies and reported the
15 information found in compliance with applicable law. Plaintiff United States asserts
16 that law enforcement acted within normal investigative procedures at all times.
17          The evidence established that the Government submitted a preservation request
18   and subpoena for the carlos senta Facebook account indicating a potential child
19   exploitation matter. Facebook internal policy provided that subpoenas which indicated
20   a child exploitation matter trigger a limited content review by Facebook LERT in order
21   to investigate suspected violations of the acceptable use policy. There is no evidence
22   that the FBI acted outside normal investigative procedures in order to prompt an
23   investigation by Facebook. Facebook acted pursuant to its internal policies and
24   procedures regarding the review of the accounts of their users. FBI San Diego did not
25   request that Facebook conduct any search or initiate any internal investigation into
26   Defendant’s accounts. The Facebook investigation was initiated pursuant to internal
27   Facebook policies in order to advance Facebook business interests.         The Court
28   concludes that Facebook search was private action not subject to Fourth Amendment

                                             - 21 -                             17CR3430 WQH
 1   constraints.
 2   Franks
 3         Defendant contends that the affidavit in support of the search warrants for his
 4   luggage and his home contained material misrepresentations and omissions requiring
 5   suppression or a Franks hearing. Defendant asserts that the affidavit in support of the
 6   search warrant lacked probable cause and that Agent Dingle had no personal
 7   knowledge of the facts contained in the affidavit. Plaintiff United States asserts that
 8   the search warrant did not contain material omissions or misrepresentations which
 9   would require suppression and that all search warrants in this case were supported by
10   probable cause.
11         In Franks v. Delaware, 438 U.S. 154 (1978), the Supreme Court examined the
12   circumstances under which a defendant may “attack the veracity of a warrant affidavit
13   after the warrant has been issued and executed.” Id. at 164. “A defendant is entitled
14   to a Franks hearing only if he makes a two-fold showing: intentional or reckless
15   inclusion or omission, and materiality.” United States v. Bennett, 219 F.3d 1117, 1124
16   (9th Cir. 2000). To make this showing, a defendant “must make specific allegations
17   that indicate the portions of the warrant claimed to be false” and “[t]he allegations must
18   be accompanied by a detailed offer of proof, preferably in the form of affidavits.”
19   United States v. Kiser, 716 F.2d 1268, 1271 (9th Cir. 1983). Defendant failed to
20   identify any misrepresentations or material omissions at the evidentiary hearing
21   necessary to a finding or probable cause.
22         Probable cause exists when “there is a fair probability that contra band or
23   evidence of a crime will be found in a particular place.” Illinois v. Gates, 462 U.S.
24   213, 238 (1983). The Court finds that the affidavit in support of search warrant sworn
25   by Agent Dingle set forth facts sufficient to support probable cause as to the alleged
26   child pornography violations.
27   Conclusion
28         The record in this case shows that Yahoo and Facebook conducted investigations

                                               - 22 -                               17CR3430 WQH
 1   in accordance with their internal policies and procedures. The record shows that
 2   Yahoo and Facebook reported information to NCMEC pursuant to applicable law
 3   based upon facts and circumstances supporting an apparent violation of child
 4   pornography laws. The record further shows that law enforcement conducted an
 5   investigation independent of Yahoo and Facebook.          Law enforcement utilized
 6   information provided by Yahoo and Facebook in compliance with all applicable laws
 7   and issued preservation requests and subpoenas to obtain limited information from
 8   third parties as provided by applicable statutory authorization. Defendant’s motion to
 9   suppress evidence is denied.
10   Motion to dismiss indictment
11         On October 19, 2017, the grand jury returned an indictment charging Defendant
12   in Count One with attempted sexual exploitation of a minor in violation of 18 U.S.C.
13   § 2251(c); in Count Two with travel for the purposes of engaging in illicit sexual
14   conduct of 18 U.S.C. § 2423(b); and in Count Three with possession of images of
15   minors engaged in sexually explicit conduct in violation of 18 U.S.C. § 2252 (A)(4)(B)
16   and (b)(2).
17         Defendant moves to dismiss the charges in Count One and Count Three on the
18   grounds that the statute violates the First Amendment, the charge lacks any allegation
19   of culpable scienter, and the statute is unconstitutionally vague and overbroad.
20   Defendant contends that the federal child pornography laws defining a minor as an
21   individual under the age of 18 are substantially overbroad and violate the first
22   Amendment. Defendant asserts that the age of consent for sexual relationships in
23   federal law and in many states is 16 years old. Defendant asserts that prohibiting all
24   sexually explicit depictions of 16 and 17 year olds is not consistent with the First
25   Amendment principle that Congress may not suppress lawful speech as a means to
26   suppress unlawful speech. Defendant further asserts that the charge in Count Two of
27   travel for the purposes of engaging in illicit sexual conduct must be dismissed on the
28   grounds that the phrase “commercial sex act” is unconstitutionally vague and that the

                                             - 23 -                             17CR3430 WQH
 1   statute lacks mens rea.
 2         Plaintiff United States asserts that the offenses charged in Count One and Three
 3   are constitutionally sound. Plaintiff United States further asserts that the term
 4   “commercial sex act” as used in 18 U.S.C. § 2324(b) is not unconstitutionally
 5   overbroad.
 6         In United States v. X-Citement Video, Inc., 513 U.S. 64 (1994), the United States
 7   Supreme Court upheld the constitutionality of § 2252 “conclud[ing] that the term
 8   ‘knowingly’ in § 2252 extends both to the sexually explicit nature of the material and
 9   to the age of the performers.” 513 U.S. at 78. The Supreme Court further stated:
10         As an alternative grounds for upholding the reversal of their convictions,
           respondents reiterate their constitutional challenge to 18 U.S.C. § 2256.
11         These claims were not encompassed in the question on which this Court
           granted certiorari, but a prevailing party, without cross-petitioning, is
12         “entitled under our precedents to urge any grounds which would lend
           support to the judgment below.” Dayton Bd. of Ed. v. Brinkman, 433 U.S.
13         406, 419, 97 S.Ct. 2766, 2775, 53 L.Ed.2d 851 (1977). Respondents
           argue that § 2256 is unconstitutionally vague and overbroad because it
14         makes the age of majority 18, rather than 16 as did the New York statute
           upheld in New York v. Ferber, supra, and because Congress replaced the
15         term “lewd” with the term “lascivious” in defining illegal exhibition of
           the genitals of children. We regard these claims as insubstantial, and
16         reject them for the reasons stated by the Court of Appeals in its opinion
           in this case.
17
     513 U.S. at 78-79. The Court of Appeals had stated, “we would not lightly hold that
18
     the Constitution disables our society from protecting those members it traditionally
19
     considered to be entitled to special protections - minors.” United States v. X-Citement
20
     Video, Inc., 982 F.2d 1285, 1288 (9th Cir. 1992), rev’d on other grounds, 513 U.S. 64
21
     (1994). The Court of Appeals recognized a “series of Supreme Court cases that permit
22
     ‘adult’ treatment of 16- and 17-year-olds” noting that these “Supreme Court cases .
23
     . . merely permit, rather than require, adult treatment of 16- and 17-year-olds.” 982
24
     F.2d at 1288. The Court of Appeals concluded that the Supreme Court cases “indicate
25
     nothing about the substantiality (or lack thereof) of the overbreadth of section 2256”
26
     and concluded that the defendant’s arguments are “far from sufficient to overcome the
27
     presumption against invalidating a statute on its face for overbreadth.” Id.
28
           In this case, Count One and Count Three allege the production and possession

                                              - 24 -                                17CR3430 WQH
 1   of depictions of sexually explicit conduct involving minors. Minor is defined as “any
 2   person under the age of eighteen years.” 18 U.S.C. § 2256(1). This court applies the
 3   holding of the Supreme Court in X-Citement Video that §2256 is not
 4   “unconstitutionally vague and overbroad because it makes the age of majority 18,
 5   rather than 16.” 513 U.S. at 78. The Court further concludes that Count One and
 6   Count Three are not unconstitutional on the grounds that the statutes lack an element
 7   of scienter or violate the foreign commerce clause. See United States v. Jayavarman,
 8   871 F.3d 1050, 1059-60 (9th Cir. 2017).
 9         Count Three charges Defendant with travel for the purpose of engaging in any
10   illicit sexual conduct in violation of 18 U.S.C. § 2423(b). The term “illicit sexual
11   conduct”, as used in Section 2423(b), is defined in 18 U.S.C. § 2423(f) to include “any
12   commercial sex act (as defined in section 1591) with a person under 18 years of age[.]”
13   18 U.S.C. § 1591(a)(3) provides, “The term ‘commercial sex act’ means any sex act,
14   on account of which anything of any value is given to or received by any person.” 18
15   U.S.C. § 1591(a)(3). Section 1591(e)(3) provides that an item of value given or
16   received must have been “on account of” a sexual act with a minor. The Court
17   concludes that this statute is not unconstitutionally vague.
18         The Court concludes that the offenses charged in the indictment are
19   constitutional and Defendant’s motion to dismiss the indictment is denied.
20         IT IS HEREBY ORDERED that Defendant’s motion to suppress evidence (ECF
21   No. 29) is denied and Defendant’s motion to dismiss indictment (ECF No. 34) is
22   denied.
23   DATED: November 20, 2018
24
                                             WILLIAM Q. HAYES
25                                           United States District Judge
26
27
28

                                              - 25 -                              17CR3430 WQH
